Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among SWK TECHNOLOGIES, INC., as Buyer and NEAL L. WOLF, ESQ., not individually, but solely in his capacity as Trustee-Assignee of the Trust Agreement and Assignment for the Benefit of Creditors of Hightower, Incorporated, as Seller and HIGHTOWER, INC., and the STOCKHOLDERS listed on the signature pages hereto, June 14, 2012 ARTICLE 1 DEFINITIONS 1 ARTICLE 2 BASIC TRANSACTION 7 Section 2.01 Purchase and Sale of Assets 7 Section 2.02 Purchase Price 7 Section 2.03 Excluded Assets 7 Section 2.04 Excluded Liabilities 7 Section 2.05 Closing 7 Section 2.06 Deliveries at the Closing 7 Section 2.07 Allocation 8 Section 2.08 Transfer and Maintenance of Books and Records 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER, HIGHTOWER AND STOCKHOLDERS 8 Section 3.01 Organization of Hightower and Stockholders 9 Section 3.02 Authorization of Transaction; Enforceability 9 Section 3.03 Noncontravention 9 Section 3.04 Brokers’ Fees 9 Section 3.05 Client Lists 10 Section 3.06 Events Subsequent to Letter of Intent 10 Section 3.07 Contracts 11 Section 3.08 Litigation 11 Section 3.09 Warranties 12 Section 3.10 Title to Tangible Personal Property 12 Section 3.11 Intellectual Property 12 Section 3.12 Employees 13 Section 3.13 Accounts Receivable 13 Section 3.14 Disclosure 14 Section 3.15 Assignment 14 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER 14 Section 4.01 Organization of Buyer 14 Section 4.02 Authorization of Transaction 14 Section 4.03 Noncontravention 15 Section 4.04 Brokers’ Fees 15 Section 4.05 No Other Representations and Warranties 15 Section 4.06 Transition 15 ARTICLE 5 POST-CLOSING COVENANTS 15 Section 5.01 General 15 Section 5.02 Litigation Support 16 Section 5.03 Proprietary Information 16 Section 5.04 Solicitation and Hiring 16 Section 5.05 Non-Competition 16 Section 5.06 Apportionment 16 Section 5.07 Alternate Forms of Asset Transfer 17 Section 5.08 Use of Proceeds 17 Section 5.09 Certain Tax Considerations 17 ARTICLE 6 CONDITIONS TO OBLIGATION TO CLOSE 17 Section 6.01 Conditions to Obligation of Buyer 17 Section 6.02 Conditions to Obligation of Seller 18 ARTICLE 7 REMEDIES FOR BREACHES OF THIS AGREEMENT 19 Section 7.01 Survival 19 Section 7.02 Indemnification 19 Section 7.03 Matters Involving Third Parties 19 Section 7.04 Right of Offset 20 ARTICLE 8 EMPLOYEES OF THE BUSINESS 21 Section 8.01 No Obligations to Employees 21 Section 8.02 Commission Payments Owed By Seller 21 ARTICLE 9 MISCELLANEOUS 21 Section 9.01 Press Releases and Public Announcements 21 Section 9.02 No Third-Party Beneficiaries 21 Section 9.03 Entire Agreement 21 Section 9.04 Succession and Assignment 21 Section 9.05 Counterparts 21 Section 9.06 Headings 22 Section 9.07 Notices 22 Section 9.08 Governing Law 23 Section 9.09 Amendments and Waivers 23 Section 9.10 Severability 23 Section 9.11 Expenses 24 Section 9.12 Construction 24 Section 9.13 Incorporation of Exhibits and Schedules 24 Section 9.14 No Breach of Fiduciary Duty Required 24 Exhibits/Schedules Exhibit A Form of Consulting Agreement Exhibit B Form of Consulting Agreement Exhibit C Form of Bill of Sale Exhibit D Form of Opinion of Counsel to Seller Exhibit E
